Operation of the Twenty-Fifth Amendment
Respecting Presidential Succession
The Twenty-Fifth Amendment to the Constitution provides the mechanism for Presidential
succession by the Vice President in the event the Office o f the President becom es vacant or
the President becomes unable to perform the duties of his office.
Upon the death, resignation, or removal of the President, the Vice President immediately and
automatically assum es the Office o f President and relinquishes the office of Vice President.
The taking o f the oath o f office is not a necessary precondition to assuming the office o f the
President under these circumstances, but is an obligation which should be promptly dis­
charged.
For purposes o f declarations that the President is unable to discharge the powers and duties o f his
office under § 4 of the Twenty-Fifth Amendment, “the principal officers o f the executive
departments” are the heads o f the departm ents listed in 5 U.S.C. § 101.
The written declarations of Presidential inability triggering succession procedures under § 4 of
the Twenty-Fifth Amendment need not necessarily be personally signed by the Vice President
and a majority o f the principal officers o f the executive departments. The only requirements
are that their assent to the declaration be established in a reliable fashion and that they direct
that their names to be added to the document.

June 14, 1985
M

em orandum

O

p in io n f o r t h e

Attorney G eneral

The purpose of this memorandum is to provide you with background infor­
mation on the requirements and operation of Presidential succession under the
Twenty-Fifth Amendment to the Constitution. The Twenty-Fifth Amendment
provides a mechanism for Presidential succession by the Vice President in the
event that the office of President is vacant or the President becomes unable to
perform his Presidential duties, and a mechanism for filling the office of Vice
President when the Vice President dies, resigns, or is removed from office. In
this memorandum, we incorporate and expand upon analysis done by this
Office in April 1981, in the wake of the assassination attempt on President
Reagan. See “Presidential Succession and Delegation in Case of Disability,” 5
Op. O.L.C. 91 (1981). Although we cannot predict in advance every question
that might arise in a situation that triggers the Twenty-Fifth Amendment, we
outline the operation of the Amendment and discuss the major procedural
issues that might arise.
65

I. Smunmnniffliry off Provisions
W ith respect to succession to the Presidency, the Twenty-Fifth Amendment
is intended to govern two situations: (1) when the office of President is vacant,
because o f the death, resignation, or removal from office of the President; and
(2) when the President becomes unable to perform his constitutional duties. In
addition, the Amendment provides a means for filling the office of Vice
President when that office is vacant. It does not, however, include any provi­
sion for assumption o f the powers and duties of the Vice President if the Vice
President becomes unable to discharge his duties, but remains in office.
A. Sections 1 and 2

Sections 1 and 2 of the Twenty-Fifth Amendment deal with vacancies in the
office o f President or Vice President. Section 1 provides that the Vice President
“shall become President” if the President is removed from office, dies, or
resigns. U.S. Const, amend. XXV, § 1. Pursuant to § 2, the President “shall
nominate a Vice President” whenever a vacancy occurs in the office of Vice
President; the nominee takes office upon confirmation by a majority vote of
both Houses o f Congress. Id. § 2.
B. Sections 3 an d 4

Sections 3 and 4 provide for Presidential succession when the President
remains in office, but is unable to discharge his constitutional duties. Succes­
sion may occur in two ways. First, under § 3, the President, if he is able and
willing to do so, may provide fo r the temporary assumption of the powers and
duties o f his office by the Vice President by “transmit[ting] to the President pro
tempore of the Senate and the Speaker of the House his written declaration that
he is unable to discharge the powers or duties of the President.” Id. § 3. When
the President transmits such a declaration, the powers and duties of the Presi­
dent devolve upon the Vice President as Acting President until the President
transmits an additional written declaration stating that he has become able to
perform his responsibilities.
Second, under § 4, if the President is unable or unwilling to transmit a
declaration of his inability to perform his duties, the Vice President will
become Acting President if he and a majority of the “principal officers of the
executive departments” transmit to the President p ro tempore of the Senate and
the Speaker of the House a written declaration that the President is unable to
discharge the powers and duties of his office. Id. § 4. The President may
subsequently transm it a declaration to the President pro tempore and the
Speaker of the House that he is able to discharge his duties, whereupon he may
resume the powers o f his office, unless, within four days, the Vice President
and a majority of the principal officers of the executive departments transmit an
additional written declaration stating that the President is unable to discharge
66

his powers and duties. At that point, Congress must decide the issue within
specified time limits. The Vice President would remain Acting President until
the congressional vote. If, within the required time period, Congress votes by a
two-thirds majority that the President is unable to discharge the powers and
duties of his office, the Vice President would continue to serve as Acting
President; otherwise, the President would resume the powers and duties of his
office. Id.

n . Procedural Requirements
We focus on the procedures that would be used under the Twenty-Fifth
Amendment for assumption by the Vice President of the powers and duties of
the President, either because of a vacancy in the office under § 1, or because of
a Presidential disability under §§ 3 or 4 .1
A. Succession by the Vice President Under § 1

Section 1 imposes no specific procedural requirements on a Vice President
who assumes the Presidency because of the death, resignation, or removal from
office of the President. Under the clear and simple terms of that section, the
Vice President “shall become” President upon creation of a vacancy in the
office of President. The Vice President thereupon relinquishes all duties and
responsibilities as Vice President, and there is a vacancy in the office of Vice
President that triggers the mechanism in § 2 for nomination and confirmation
of a new Vice President.
To our knowledge, all Vice Presidents who have succeeded to the Presi­
dency, whether pursuant to Article II, § 1, cl. 6 of the Constitution or pursuant
to the Twenty-Fifth Amendment, have taken the Presidential oath of office as
one o f their first actions, although the taking of the oath is not, strictly
speaking, a prerequisite to assumption of the powers and duties of the Presi­
dency.2 Although Article II, § 1, cl. 8, which sets forth the Presidential oath, is
not entirely clear on the effect of taking the oath, the weight o f history and
authority suggests that taking the oath is not a necessary step prior to the
assumption of the office of President and is not an independent source of
Presidential power. It is, nonetheless, an obligation imposed on the President
by the Constitution, and should be one of the first acts performed by the new
President. See R. Silva, Presidential Succession 37-38 (1951); E. Corwin, The
President: Office and Powers 72 (1948); E. Corwin, The Constitution and
What It M eans Today 155-56 (14th ed. 1978).
The text o f the Presidential oath is set forth in Article II, § 1, cl. 8: “I do
solemnly swear (or affirm) that I will faithfully execute the Office of President
1W e do not address in this m emorandum the specific procedural requirem ents that w ould be im posed for
nom ination and confirm ation o f a new Vice President under § 2 o f the Tw enty-Fifth A mendment.
2 W ith respect to succession by the Vice President, A rticle II, § 1, cl. 6 states: “ In Cases o f the R em oval of
the President from Office, o r o f his Death, Resignation, o r Inability to discharge the Pow er and D uties o f the
said O ffice, the Sam e shall devolve on the Vice President."

67

o f the United States, and will to the best o f my Ability, preserve, protect and
defend the Constitution of the United States.” Several categories o f persons are
em powered to administer the Presidential oath of office.3 Such an oath may be
administered by any person who is authorized to administer oaths by the laws
o f the locality where the oath is taken. 5 U.S.C. § 2903(c)(2). This would
include, for example, justices o f the peace, state judges, and other officials
authorized to administer oaths under the laws of the particular state.
In addition, the head of any executive agency or military department may
designate in writing any employee of that agency or department to administer
oaths, including the Presidential oath. See 5 U.S.C. § 2903(b)(2). For this
purpose, the term “executive agency” is broader than the traditional Cabinet
departments and includes all the independent agencies and the quasi-govemmental corporations whose stock is owned by the government. Thus, virtually
any federal employee may administer the oath of office if the agency head has
previously prepared the proper written designation.4
Finally, the Vice President may administer any oath required by the laws of
the United States. 5 U.S.C. § 2903(c)(1). This authority would appear to be of
little use in swearing in a new President, however, because a Vice President
would, if able to act at all, be taking the oath, not giving it.
B. Succession by the Vice P resident Under §§ 3 and 4

The procedure for a Presidential declaration of his own disability under § 3
is fairly straightforward: the President makes a written declaration of his
disability, which is transmitted to the President p ro tempore of the Senate and
the Speaker of the House, and the Vice President thereupon becomes Acting
President until the President transmits a second written declaration stating that
he is once again able to discharge the powers and duties of his office. We
believe that a written declaration pursuant to § 3 could be prepared by the
President in anticipation of an expected temporary disability, for example, if
the President were scheduled to undergo surgery that would require general
anesthetic and would result in the President’s being unconscious for a signifi­
cant length of time.
The most difficult procedural questions are presented by the mechanism in
§ 4 for determining a Presidential disability when the President does not or
cannot make his own declaration of disability. The first question is, who are the
“principal officers o f the executive departments” who must participate with the
Vice President in the determination of disability?
3 T here is no requirem ent that the presidential oath be sworn on a Bible. U se o f the B ible is a tradition begun
by G eorge W ashington and observed by P residents-elect since that time as a symbol o f the solemn and sincere
nature o f the obligations they w ere undertaking. W e do not know w hether all Presidents have used the Bible
w hen they w ere sw om in.
4 The authority given to agency heads by 5 U.S.C. § 2903(b)(2) may be delegated to lower-ranking
officials. In the D epartm ent o f Justice, for exam ple, general authority to designate officers or em ployees to
a dm in ister oaths p ursuant to § 2903(b)(2) has been delegated to the A ssistant Attorney General, Justice
M anagem ent D ivision. See 28 C.F.R. § 0.151.

68

We believe that the “principal officers of the executive departments” for the
purposes of the Twenty-Fifth Amendment are the heads of the departments
listed in 5 U.S.C. § 101, presently the Secretary of State, Secretary of the
Treasury, Secretary of Defense, Attorney General, Secretary of the Interior,
Secretary of Agriculture, Secretary of Commerce, Secretary of Labor, Secre­
tary of Health and Human Services, Secretary of Housing and Urban Develop­
ment, Secretary o f Transportation, Secretary o f Energy, and Secretary of
Education. This view is supported by the legislative history of the Amendment.
See H.R. Rep. No. 203, 89th Cong., 1st Sess. 3 (1965); 111 Cong. Rec. 7938
(1965) (Rep. Waggoner); id. at 7941 (Rep. Poff); id. at 7944 45 (Rep. Webster);
id. at 7952, 7954 (Rep. Gilbert); id. at 3282-83 (Sen. Hart and Sen. Bayh).
At present, this list is identical to the list of statutory Presidential successors
under 3 U.S.C. § 19, except that it does not include the Speaker of the House of
Representatives or the President p ro tempore of the Senate. Furthermore,
although the acting heads of departments and recess appointees are not Presi­
dential successors, see 3 U.S.C. § 19(e), the legislative history of the TwentyFifth .Amendment suggests that, in the event of a vacancy in office or the
absence or disability of a department head, the acting department head, at least
at the level of undersecretary, principal deputy, or recess appointee might be
entitled to participate in determinations of Presidential disability. See H.R.
Rep. No. 203 at 3; 111 Cong. Rec. 15380 (1965) (Sen. Kennedy — acting
heads); id. at 3284 (Sen. Hart and Sen. Bayh — interim appointees). But see id. at
3284 (Sen. Bayh — acting heads not entitled to participate). As a practical matter,
and in order to avoid any doubt regarding the sufficiency of any given declaration, it
would be desirable to obtain the assent of a sufficient number of officials to satisfy
any definition of the term “principal officers of the executive departments.”
A second issue that is not clear from the language of § 4 is the form that the
“written declaration” should take. We believe that there is no requirement that
the requisite written declaration o f disability called for by § 4 be personally
signed by the Vice President and a majority of the principal officers of the
executive departments. The only requirements are that their assent to the
declaration be established in a reliable fashion and that they direct their names
to be added to the document. Moreover, the Vice President and the Cabinet
heads may send separate declarations if necessary. See Hearings on Presiden­
tial Inability and Vice Presidential Vacancy Before the House Comm, on the
Judiciary , 89th Cong., 1st Sess. 79-80 (1965) (1965 House Hearings).

Third, we believe that under both §§ 3 and 4 of the Amendment, the transfer
of authority to the Vice President takes effect “immediately” when the declara­
tion is transmitted or sent, and is not delayed until receipt of the document by
the President pro tempore of the Senate and the Speaker of the House. Al­
though the question is not free from doubt, the language and the history of the
Amendment tend to support this conclusion. See S. Rep. No. 66, 89th Cong.,
1st Sess. 12 (1965); H.R. Rep. No. 203, 89th Cong., 1st Sess. 3 (1965). But see
H.R. Rep. No. 564, 89th Cong., 1st Sess. 3 (1965) (statement of Managers on
the Part of the House to the effect that “after receipt of the President’s written
69

declaration of his inability . . . such powers and duties would then be dis­
charged by the Vice President as Acting President”) (emphasis added). The
better construction would allow the devolution of powers “immediately” (the
word used in § 4 o f the Amendment) upon transmittal. No meaningful purpose
would be served by awaiting the arrival of the document. The alternative
construction allows a more rapid transition of Presidential power when the
national interest requires it.
Finally, neither § 3 nor § 4 states expressly whether the Vice President can
or must take the Presidential oath of office when he becomes Acting President.
If the Vice President is serving as Acting President pursuant to the disability
provisions of the Twenty-Fifth Amendment because of a temporary inability
on the part of the President, however, the legislative history of the TwentyFifth Amendment suggests that the Vice President would not have to take the
Presidential oath. See 1965 House Hearings at 87; Hearings on Presidential
Inability and Vacancies in the Office o f Vice President Before the Subcomm. on
Constitutional Amendments o f the Senate Comm, on the Judiciary, 88th Cong.,

2d Sess, 215, 232 (1964). Congress reasoned that in those circumstances the
Vice President would only be acting temporarily as President, and that his
original oath as Vice President would be sufficient to give legitimacy to actions
taken on behalf o f the disabled President.
The Twenty-Fifth Amendment does not require a Vice President to relin­
quish the office o f Vice President when he becomes Acting President because
of a temporary Presidential disability; in fact, the Amendment and its legisla­
tive history clearly contemplate that the Vice President will continue to serve
as Vice President during and subsequent to the Presidential disability. See 1965
House Hearings at 87; S. Rep. No. 1382, 88th Cong., 2d Sess. 11-12 (1964).
The Vice President would, however, lose his title as President of the Senate.
See 111 Cong. Rec. 3270 (remarks of Sen. Saltonstall); J. Ferrick, The TwentyFifth Am endm ent 199 (1965).
This outline o f the operation o f §§ 1, 3, and 4 of the Twenty-Fifth Amend­
ment is intended only as an overview of the mechanisms provided by those
sections for succession to the responsibilities of the President by a Vice
President.
R alph W . T arr

Acting A ssistant Attorney General
Office o f Legal Counsel

70